DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,6,8-13,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               In claim 5, line 5, “curved” should be inserted before “innermost”.
               In claim 5, line 11, --of the second groove—should be inserted after “surface”.
               In claim 5, line 12, “curved” should be inserted before “innermost”.
               In claim 5, line 12, --of the second groove—should be inserted after “portion”.
               In claim 5, line 14, --of the second groove—should be inserted after “surface” (first occurrence).
               In claim 5, line 14, --of the second groove—should be inserted after “surface” (third  occurrence).
              In claim 5, line 15, --of the second groove—should be inserted after “surface”.
              In claim 5, line 16, --of the second groove—should be inserted after “surfaces”.
              In claim 6, the recitations of “a first cover” and “a second cover” are unclear.  Claim 1, from which claim 6 ultimately depends, already recites the first and second covers.  It appears that claim 6 should be amended to read –wherein the first cover comprises a first aperture…-- and –wherein the second cover comprises a first aperture…-- or similar language.
               In claim 8, line 3, --a— should be inserted after “and”.
               In claim 8, line 8, “the distal end” should be –it’s distal end—(both occurrences).
               In claim 8, lines 9-11 are confusing.  These lines recite a groove extending from a top end surface, while lines 12 and 21 also recite a first and second groove extending inward from the top end surface.  For purposes of this action, these recitations will be assumed to be referring to the same first and second grooves.
               In claim 8, line 16, --curved—should be inserted before “innermost”.
               In claim 8, line 24, --of the second groove—should be inserted after “surface”.
               In claim 8, line 25, --curved—should be inserted before “innermost”.
               In claim 8, line 25, --of the second groove—should be inserted after “innermost portion”.
               In claim 8, line 26, --of the second groove—should be inserted after “surface”.
               In claim 8, line 27, --of the second groove—should be inserted after “surface” (second occurrence).
               In claim 8, line 28, --of the second groove—should be inserted after “surface”.
               In claim 8, line 29, --of the second groove—should be inserted after “surfaces”.
               In claim 8, line 32, “the body surface” has no prior antecedent basis.
               In claim 8, line 34, “the floss” should be –floss--.
               In claim 8, line 36, “the portions” should be –portions--.
               In claim 10, line 2, “the interior surface” has no prior antecedent basis.
               In claim 13, lines 2 and 3, “the opposite surfaces” should be –opposite surfaces--.
                In claim 19, line 4, --curved—should be inserted before –innermost--.
                In claim 19, line 10, --of the second groove—should be inserted after “surface”.
                In claim 19, line 12, --curved—should be inserted before –innermost--.
                In claim 19, line 12, --of the second groove—should be inserted after “innermost portion”.
                In claim 19, line 13, --of the second groove—should be inserted after “flat surface”.
                In claim 19, line 14, --of the second groove—should be inserted after “third substantially flat surface”.
               In claim 19, line 15, --of the second groove—should be inserted after “surface”.
               In claim 19, line 16, --of the second groove—should be inserted after “surfaces”.

Allowable Subject Matter
Claims 1,2,4,7,14-18,20 are allowed.
Claims 5,6,8-13,19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
The claims in this application have not been rejected with prior art because the prior art of record fails to disclose either singly or in combination, a device for flossing teeth comprising the elements recited in independent claims 1,8 and 14, including the recited first and second covers also recited in these claims.
The closest prior art or record appears to be the references to Lam et al 20170245972, Gordon 20130333720, Grollimund et al 4832062, Landis et al 5931171 and Geffner 2354454.  However these references, taken either singly or in combination, do not disclose the device for flossing teeth as recited in the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/               Primary Examiner, Art Unit 3772